Citation Nr: 1820584	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-29 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion








ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to December 1960. 

These matters come to the Board of Veterans' Appeals from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In June 2017, the Board remanded these claims to schedule the Veteran for a videoconference hearing.  In August 2017, he scheduled for a hearing to be held in September 2017.  In September 2017, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the cervical spine disability is related to in-service parachuting.

2.  The evidence is in equipoise as to whether the right knee disability is related to in-service parachuting.

3.  The evidence is in equipoise as to whether the left knee disability is related to in-service parachuting.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a cervical spine disability was incurred in service.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, a right knee disability was incurred in service.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.

3.  Resolving all reasonable doubt in the Veteran's favor, a left knee disability was incurred in service.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).





Analysis

The medical evidence shows diagnoses of degenerative disc disease of the cervical spine, spondylosis of the cervical spine, a compression fracture of C5, and bilateral degenerative joint disease of the knees.  Therefore, Hickson element (1), current disability, is satisfied.  

The Veteran's service treatment records do not show an injury to his knees or cervical spine, a complaint about those joints, or a diagnosis of a knee or cervical spine disorder.  These records, however, show that he completed 17 jumps in service.  Moreover, in March 1960 he complained of a weak right ankle following jump school .  The Veteran asserts that he injured his knees and neck in service during his parachute jumps.  The Board finds that the Veteran is competent to report these injuries and that he is credible.  Thus, Hickson element (2), in-service disease or injury, is met.

Turning to Hickson element (3), medical nexus, there is conflicting evidence.

A December 2011 VA examiner opined that the cervical spine and bilateral knee disabilities are less likely than not caused by or a result of jumping from airplanes on active duty as a parachutist.  The examiner stated that based on a review of the medical records, medical literature, and his clinical experience, there is no evidence of any injury to the neck or knees or any neck problems during service.  The examiner noted that there was no evidence of neck injuries or problems for many years after separation.  The examiner indicated that it is much more likely that his cervical spine disability and degenerative joint disease of the knees are age and work related.  The examiner further noted that it is not at all likely that his degenerative joint disease of the knees is related to being a parachutist.  

In a March 2012 statement, the Veteran's private primary-care provider opined that the degenerative changes in the neck and knees could be related to being a paratrooper in service.

In a July 2013 statement, the Veteran's private orthopedist noted that the Veteran has arthritis of the knees and cervical spondylosis.  The doctor opined that it is more than likely that his history of being a paratrooper contributed to his degenerative joint disease.  

The VA medical opinion is predicated on a finding of no in-service injury to the neck and knees, but the Board finds that the Veteran suffered such injuries.  The 2013 favorable medical opinion was rendered by an orthopedist.  In light of the above, the Board finds that the evidence is in equipoise as to whether the cervical spine and bilateral knee disabilities are related to active service.  Therefore, the Board has resolved all reasonable doubt in the Veteran's favor, and finds that service connection is in order for these three disabilities.  38 U.S.C.A. §§ 1131, 5107.


ORDER

Entitlement to service connection for a cervical spine disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


